Appeal from a judgment of the Supreme Court at Special Term (Conway, J.), entered May 14, 1981 in Albany County, which granted petitioners’ application, in a proceeding pursuant to CPLR article 78, to compel respondents to hold competitive promotion examinations for the titles of Correction Lieutenant and Correction Captain and directed that the examinations be administered within 60 days of service of the judgment with notice of entry. Since the competitive promotion examination for the position of Correction Lieutenant has already been administered, respondents’ appeal from that portion of the judgment which involved the lieutenant’s exam is moot. Regarding the examination for Correction Captain, we agree with Special Term’s finding that this exam was not given “as soon as practicable” (Civil Service Law, § 65, subd 2) and direct that it be given within 60 days of service of this court’s order with notice of entry (see Matter of Hannon v Bartlett, 63 AD2d 810). Judgment modified, on the law and the facts, by deleting the second decretal paragraph thereof and inserting a paragraph directing that the competitive examination for the title of Correction Captain be administered by respondents within 60 days of the service of this court’s order with notice of entry, and, as so modified, affirmed, with costs. Mahoney, P. J., Sweeney, Kane, Casey and Weiss, JJ., concur.